Appeal from so much of a decree of the Surrogate’s Court, Kings County, judicially settling the account of the executors as (a) construes paragraph Fourth of testator’s will to the effect that the unexpended balance of a certain insurance policy was specifically bequeathed thereunder and (b) directs the executors to pay a fee to the special guardian for the specific legatee. Decree unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and H allin an, JJ.